           Case 4:20-cv-05093-EFS                  ECF No. 18        filed 12/16/20       PageID.2293 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                           FILED IN THE
                                                     Eastern District of Washington              U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                          YADIRA G.,
                                                                                            Dec 16, 2020
                                                                     )
                                                                                                SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-5093-EFS
                                                                     )
                   ANDREW M. SAUL,
            the Commissioner of Social Security,                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
               The Commissioner’s Motion for Summary Judgment, ECF No. 15, is GRANTED.
              Judgment entered in favor of Defendnat.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                        EDWARD F. SHEA                                       on a motion for
      summary judgment.


Date: 12/16/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
